This cause came to be certified on June 13, 1984 by the court of appeals in case No. 11275 as being in conflict with Goss v. Cincinnati Ins. Co. (Sept. 12, 1983), Cuyahoga App. No. 46386, unreported. However, since Goss v. Cincinnati Ins. Co., No. 83-1712, was on February 15, 1984 reversed and remanded by this Supreme Court on authority of Willoughby Hills v. Cincinnati Ins. Co. (1984), 9 Ohio St. 3d 177 (Ohio Official Reports Advance Sheets, Feb. 20, 1984, at page A-3), the motion to certify was improperly granted by the court of appeals.
’ Notwithstanding the above, in the interest of judicial economy the present cause is affirmed on authority of Willoughby Hills v. Cincinnati Ins. Co., supra, and Goss v. Cincinnati Ins. Co., supra.
Celebrezze, C.J., Sweeney, Ford, C. Brown, Douglas and Wright, JJ., concur.
Holmes, J., dissents.
Ford, J., of the Eleventh Appellate District, sitting for Locher, J.